Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 1 of 9




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

  (1) PATSY FINK,                                 )
                                                  )
                 Plaintiff,                       )
                                                  )
  vs.                                             )      Case No. 21-CV-189-CVE-JFJ
                                                  )
  (2) STATE OF OKLAHOMA, ex rel.                  )      JURY TRIAL DEMANDED
      THE DEPARTMENT OF HUMAN                     )      ATTORNEY LIEN CLAIMED
      SERVICES,                                   )
  (3) JUSTIN BROWN, in his capacity as            )
      Director of the Department of               )
      Human Services                              )
  (4) MORGAN RUSH, both Individually              )
      and in her capacity as a DHS                )
      Employee                                    )
  (5) CHERRIE WHEELER, both                       )
      Individually and in her capacity as a       )
      DHS Employee                                )
  (6) WHITNEY JONES, both                         )
      Individually and in her capacity as a       )
      DHS Employee                                )
  (7) JENNY DECKARD, both                         )
      Individually and in her capacity as a       )
      DHS Employee                                )
  (8) KATIE SMITH, both Individually              )
      and in her capacity as a DHS                )
      Employee                                    )
  (9) PERCILLA FORSITHE, both                     )
      Individually and in her capacity as a       )
      DHS Employee                                )
  (10) OTHER YET TO BE NAMED DHS                  )
      EMPLOYEES.                                  )
                                                  )
                 Defendants.
                                             COMPLAINT

         COMES NOW Plaintiff, Patsy Fink, by and through her attorney of record, John M. Dunn,

  and for her complaint against the Defendant, avers and states as follows:

                                               PARTIES

  1.     This is an action for violation of various civil rights, denial of due process, along with claims

         arising under state law against the Defendants.
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 2 of 9




  2.      Patsy Fink is a natural person and at all times relevant has been a resident of Tulsa County,

          located in the Northern District of Oklahoma.

  3.      The Oklahoma Department of Human Services (“DHS”) is a department and sub-division of

          the State of Oklahoma. It is lead by its director, Justin Brown.

  4.      On information and belief, DHS employs certain individuals acting in concert and with a

          common intent to violate Plaintiff’s civil rights. These persons are Morgan Rush, Cherrie

          Wheeler, Whitney Jones, Jenny Deckard, Katie Smith, Percilla Forsithe, and others yet to be

          identified.

  5.      Mark Dungan (“Dungan”) is a natural person and is related by marriage to Plaintiff.

                                       JURISDICTION AND VENUE

  6.      This Court has subject matter jurisdiction because among the federal claims raised are civil

          rights violations for which relief under 42 U.S.C. § 1983 is sought.

  7.      This action also involves State action in Indian Country contrary to 10 O.S. § 403(A)(16).

  8.      Venue is proper in this judicial district under 28 U.S.C. 1391(b) because a substantial part of

          the events or omissions giving rise to the Plaintiff=s claims occurred within this judicial

          district.

  9.      This Court has personal jurisdiction over the Defendant DHS as it is a subpart of a political

          subdivision of the United States.

                                  FACTS COMMON TO EACH CLAIM

  10.     Prior to July 31, 2020, Plaintiff operated a daycare at her residence, located at 1813 East

          Jacksonville Street in Broken Arrow, OK. This address is located within the Northern

          District of Oklahoma and on the (Muscogee) Creek Indian Reservation1.


  1
           On July 9, 2020, the United States Supreme Court decided the Case of McGirt v. Oklahoma, 591 US ____
  (2020). As a part of that decision, the Court determined that the Creek Nation was not disestablished and remains a
  reservation to this day.
                                                          2
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 3 of 9




  11.   In June of 2020, Dungan came under investigation as a result of claims arising out of a

        disclosure of one of his foster children. As a result of the allegations, Dungan was forced to

        vacate his residence, and took up temporary residence with Plaintiff.

  12.   Despite months of investigation - the execution of search warrants, the search of telephonic

        and other computer devices, DHS never made a finding concerning Dungan, and he has

        never been arrested on any charge arising from these reports.

  13.   Despite months of investigation, DHS has failed to uncover a single shred of evidence that

        would support any allegation of wrongdoing.

  14.   On or about July 31, 2020, DHS worker Morgan Rush came to Plaintiff’s residence/daycare

        at 9:02 PM to discuss “the daycare”. Specifically, she wanted to discuss Plaintiff’s

        knowledge of Dungan and the allegations that had been made against him by his foster child

        that was in no way related to the daycare.

  15.   Rush asked questions concerning whether Plaintiff believed the allegations or how she

        would react if it were to be “found to be true” that he had committed the acts which had been

        reported.

  16.   Plaintiff confirmed that Dungan was staying at her residence on a temporary basis until the

        investigation was resolved (which appears to be required within 30 days per OAG

        340:75-3-510(a)). Rush was also advised that Dungan was only present when the facility

        was closed and no children were present.

  17.   After initially accepting this explanation and departing the residence, Rush quickly returned

        and told Plaintiff that, after consulting with her supervisor, this arrangement was not

        acceptable. Rush indicated that it was against DHS policy for Dungan to be present in the

        facility. However, this statement is not accurate. In truth, the daycare was required to notify

        the State the next business day following Dungan moving in.
                                                  3
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 4 of 9




  18.   Rush informed Plaintiff that A[a]ny child that was around [Dungan] was in imminent danger.@

        This statement was made despite having no actual evidence against Dungan.

  19.   Plaintiff was told that the presence of Dungan would result in the State “shutting her down@.

  20.   On or about August 1, 2020, at 3:30 PM, Cherie Wheeler and child welfare specialist

        Whitney Jones arrived at Plaintiff’s home/daycare facility. They alleged that they were

        investigating a complaint about Dungan being present at the facility.

  21.   In fact, Dungan was not there because the facility was in operation an there were children

        present.

  22.   They issued a violation notice to Plaintiff alleging that she had failed to notify the State that

        Dungan had “moved in” to the facility within 24 hours. They demanded that she voluntarily

        close. Plaintiff refused.

  23.   The case worker continued to argue with Plaintiff and told her A[w]e are considering this to

        be substantiated because we believe it happened.@ and A[i]f you knew what the allegations

        were, you wouldn=t let him live here.@

  24.   Wheeler and Jones demanded, and were provided with, a roster of children and their parents’

        phone numbers.

  25.   Unknown DHS workers then began contacting each of the parents on the list and advising

        that there was reason to believe that their children had been victims of Dungan while in the

        care of Plaintiff.

  26.   Again, their investigation found no evidence.

  27.   On or about August 2, 2020, at 2:00 PM, DHS workers Jenny Deckard and Katie Smith

        came by the daycare to visit with Plaintiff.

  28.   The following day, at 1:00 PM, DHS workers Jenny Deckard and Percilla Forsithe came by

        the daycare to visit with Plaintiff.
                                                   4
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 5 of 9




  29.    After several other unsuccessful attempts to visit on the part of DHS (each occurring on a

         subsequent day), DHS placed Plaintiff’s daycare on the child care locator with the warning

         notation “Care giver failed to notify of child abuse”.

  30.    Despite their exhaustive investigation, DHS=s agents failed to locate a single child that had

         been harmed in any way and there was never an instance of child abuse that was not

         reported. Nonetheless, DHS=s agents and employees took intentional steps to force Plaintiff

         out of business.

  31.    As a result of the actions of DHS and its agents, Plaintiff lost a business that provided her an

         income stream of $40,000 per year.

  32.    On September 25, 2020, Plaintiff filed a Tort Claim with the State of Oklahoma in

         compliance with the Governmental Tort Claims Act. On February 9, 2021, the State issued a

         letter denying the claim.

                      COUNT I - CLAIMS FOR VIOLATION OF
        CIVIL RIGHTS UNDER 42 U.S.C. § 1983 AND SUBSTANTIVE DUE PROCESS

  33.    Plaintiff re-alleges and re-avers the allegations contained in paragraphs 1-32.

  34.    Plaintiff has a property interest in her business, which she has operated for many years.

  35.     Each time the DHS workers came to her residence (whether the daycare was open or not),

         they were acting under color of law as agents of the Department of Human Services.

  36.    As a result of both 10 O.S. § 403 and OAC 340:110-3-276(b)(2), DHS lacks jurisdiction over

         a daycare in Indian Country.

  37.    The actions of the DHS workers summarily determined that Plaintiff would be forced to

         close her daycare. Plaintiff initially refused.

  38.    DHS then began a pattern of coming to the residence/daycare in an effort to harass Plaintiff

         at all hours of the day or night in an effort to “catch” Dungan at the residence.


                                                    5
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 6 of 9




  39.   DHS then interviewed each of the parents of the children that were Plaintiff=s clients.

  40.   During each of these interviews, DHS investigators communicated negative and

        unsubstantiated information about the conditions at Plaintiff=s daycare.

  41.   DHS published Plaintiff’s daycare on the child care locator with the warning notation “Care

        giver failed to notify of child abuse” without any finding or affording the Plaintiff an

        opportunity to contest the charges, and without producing any evidence.

  42.   This decision was an arbitrary and capricious action on the part of the State, and was done

        out of malice as a result of Plaintiff telling the State=s agents that she did not believe the

        allegations made against Dungan were true.

  43.   As a result of the arbitrary and capricious actions of the State, Plaintiff lost her daycare and

        the income that was derived therefrom with no due process or opportunity to be heard, in

        violation of her Fifth and Fourteenth Amendment Rights.

  44.   The exercise of State power in violation of the clearly established law by denying her due

        process and exercising State power in Indian Country, which has been plainly established for

        over 100 years and was pointed out by the United States Supreme Court almost 30 days

        before DHS took the actions complained of by Plaintiff.

           COUNT II - FAILURE TO TRAIN AND NEGLIGENT RETENTION

  45.   Plaintiff re-avers and re-alleges the allegations of Paragraphs 1-44.

  46.   Each of the DHS investigators was working within the scope of their employment at the time

        of the actions giving rise to this Complaint.

  47.   Both State law and the Oklahoma Administrative Code clearly show that DHS has no

        jurisdiction in Indian Country, where this facility is located.

  48.   Had DHS properly trained their workers, they would not have been at the Plaintiff=s daycare.



                                                   6
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 7 of 9




  49.   In this case, the employees of DHS acted based upon what they believed and not what had

        been proven or substantiated.

  50.   The actions of the DHS employees were reckless, arbitrary, and capricious when it is

        considered that they acted based upon Aallegations@ and what the individual investigator

        Abelieved@.

  51.   The actions of the DHS employees are inconsistent with the written policy of DHS.

  52.   As a result of the continued employment of untrained or inadequately trained employees who

        acted in an arbitrary and capricious manner outside of their jurisdiction, the Plaintiff has lost

        income generated by the business in the amount of approximately $40,000 per year.

              COUNT III - CLAIMS FOR NEGLIGENT AND INTENTIONAL
                      INFLICTION OF EMOTIONAL DISTRESS

  53.   Plaintiff re-avers and re-alleges the allegations of Paragraphs 1-52.

  54.   The statements of the DHS agents made when calling the customers of Plaintiff have

        subjected her to public ridicule and scrutiny.

  55.   That ridicule and scrutiny has resulted in emotional distress, including shame, anxiety, fear,

        and embarrassment.

  56.   The actions of the Defendant=s agents were negligent in that they disclosed information

        concerning investigations that are supposed to be held as confidential to Plaintiff=s customers

        in order to embarrass or manipulate Plaintiff.

  57.   The actions of the Defendant=s agents were intentional in that they were calculated to

        embarrass and manipulate Plaintiff by compelling her to remove Dungan from her residence

        and to force her to close her business out of fear.

                      COUNT IV - CLAIMS FOR INJUNCTIVE RELIEF

  58.   Plaintiff re-avers and re-alleges the allegations of Paragraphs 1-57.


                                                   7
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 8 of 9




  59.   DHS has erected barriers to Plaintiff being able to re-start her business, not the least of which

        is the negative reports that are associated with her in their database, negative information that

        might be displayed on the Department=s website, and holds that may be placed on her

        licensing.

  60.   Each of these impediments was placed by DHS=s agents who were acting with malice in an

        arbitrary and capricious manner in order to punish Plaintiff for providing Dungan a home.

  61.   None of these impediments is supported by evidence or even a substantiated finding of an

        investigation, and Plaintiff has never been given any amount of due process that would

        permit her to challenge these actions prior to the actions being taken.

  62.   Plaintiff is asking the Court to grant her injunctive relief ordering DHS to remove any

        negative report or other negative reference to her from their database and to remove any

        impediment to her becoming re-licensed as a daycare center.

                               COUNT V - PUNITIVE DAMAGES

  63.   Plaintiff re-avers and re-alleges the allegations of Paragraphs 1-62.

  64.   The actions of the Defendant and its agents and employees are of the kind that should not be

        tolerated in a civilized society.

  65.   The arbitrary and capricious use of State power to destroy a citizen=s business is the type of

        behavior that should be punished as an example to others.

  66.   The failure to train employees not to act outside of their jurisdiction or in a manner that is not

        supported by facts or evidence is of the type that should be punished as an example to others.

  67.   The Defendant=s reckless disregard for the rights of Plaintiff, specifically the pattern and

        practice of disregarding the rights to due process or to associate with family, are also of the

        type that should be punished as an example to this agency and others.



                                                    8
Case 4:21-cv-00189-CVE-JFJ Document 2 Filed in USDC ND/OK on 04/30/21 Page 9 of 9




         WHEREFORE, the Plaintiff prays for judgment against the Defendants in the compensatory

  amount in excess of $75,000, punitive damages in excess of $75,000, costs and attorney fees

  associated with this action and any other relief available in law and equity.

                                                Respectfully Submitted,


                                                __/s/ John M. Dunn____________________
                                                John M. Dunn, OBA# 20975
                                                The Law Offices of John M. Dunn, PLLC
                                                616 South Main Street, Suite 206
                                                Tulsa, OK 74103
                                                Telephone: (918) 526-8000
                                                Facsimile: (918) 359-5050
                                                jmdunn@johndunnlaw.com
                                                Attorney for Plaintiff




                                                   9
